Citation Nr: 1222084	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a skin disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He served in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in December 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.   

The Veteran withdrew his request for a local hearing before the RO in January 2011.  He presented testimony before the Board in April 2012.  The transcript has been associated with the claims folder.  As such, there are no outstanding hearing requests of record.

The claim of service connection for a skin disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in July 2007, the RO determined that new and material evidence had not been received to reopen a claim of service connection for skin disability; neither a notice of disagreement nor pertinent additional evidence was received within one year of notification of the July 2007 rating decision. 

2.  Certain evidence received since the July 2007 rating decision is new and relates to an unestablished fact that is necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for a skin disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for skin disability.  It appears that the Veteran's original claim was denied by rating decision in July 2003 on the basis that the Veteran did not have a skin disability which could be presumptively service connected due to exposure to Agent Orange and there was no evidence of any permanent residuals of the acute and transitory skin rash he had in his groin area in service.  The claim was again denied in June 2004.  By rating decision in July 2007, the RO again denied, finding that no new and material evidence had been received to reopen the claim.  The Veteran was furnished notice of the determination and notice of appellate rights by letter that same month, but he did not file a timely notice of disagreement to initiate an appeal.  Moreover, no pertinent additional evidence was received within a year.  Under the circumstances, the July 2007 rating decision became final.  38 U.S.C.A. § 7105. 

However, a final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The underlying claim is one for service connection.  It is therefore appropriate to note at this point that applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The Veteran's personnel records reflect that he served in Vietnam.  As such, he is presumed to have been exposed to Agent Orange.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a number of recognized diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309.  In addition, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board now turns to consideration of whether new and material evidence has been received since the July 2007 rating decision.  If so, the claim will be reopened and the claim considered on the merits.  Although the December 2009 rating decision (from which the present appeal ensues) found no new and material evidence, the RO later found such new and material evidence and reopened the claim as evidenced by the statement of the case.  However, although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Evidence of record at the time of the July 2007 rating decision consisted of the Veteran's service treatment records (STRs) and VA examination reports and treatment records.  The STRs show that the Veteran was treated for groins intertrigo possible mycotic in May 1968.  His May 1968 service separation examination notes that he was being treated for inter-triginores rash in groin area.  

VA treatment records show that the Veteran's initial post-service treatment for skin complaints was in December 1982 when he sought treatment for facial itching and swelling and requested that he be scheduled for an Agent Orange examination.  A May 2003 Agent Orange examination report notes that the Veteran had Agent Orange exposure from January 1967 to February 1968 and reported symptoms of pruritis and rashes.  A history of itching and rashes was reported and that heat makes his symptoms worse (1970).  VA treatment records from May 2003 to February 2006 show the Veteran's complaints of skin problems variously diagnosed as dermatitis and xerotic eczema.  An October 2006 Agent Orange examination report notes findings of rash or eczema.  

Evidence submitted subsequent to the July 2007 rating decision includes VA treatment records that show the Veteran's continued skin complaints, the Veteran's statements and testimony, and a May 2010 VA skin examination report which includes findings of pseudofolliculitis barbae, tinea of the neck, and tinea corporis.  

The evidence submitted subsequent to the July 2007 rating decision also includes the Veteran's June 2009 VA Form 9  in which he claimed that he had problems with a rash and itching constantly since Vietnam.  He reiterated his claim of continuity of skin complaints and treatment since service during his April 2012 Travel Board hearing.  

As noted previously, in the July 2007 rating decision, the RO denied service connection for skin rash and pruritis based essentially on finding that the Veteran did not have a skin disability which could be presumptively service connected due to exposure to Agent Orange and there was no evidence of any permanent residuals of the acute and transitory skin rash he had in his groin area in service. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

The evidence received since the July 2007 denial of service connection for a skin disability is new (as it was not previously of record).  It includes the Veteran's statements, which are presumed credible for purposes of reopening, that he has experienced skin problems since he came home from Vietnam in 1968.  Significantly, at the Board hearing he claimed that he has continued to have a rash in his groin area and that other areas were not involved.  The Veteran has also claimed that the rash is due to Agent Orange exposure.  

To a large extent, the Veteran's statements and testimony may be viewed as merely reiterating the same underlying assertions implicit in his prior claims.  However, it is arguable that the statement regarding a continuity of symptoms, including in the groin area, are both new and material since such a continuity of symptoms is one way of showing a link to service.  The RO has reopened the claim, and the Board finds that there is new and material evidence to support the RO's determination in that regard.  The claim is reopened. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the veteran as a result of any VCAA deficiency in view of the reopening of his skin disability claim.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.


ORDER

The Veteran's claim of service connection for skin disability is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a skin disability.  Although the Veteran was afforded VA skin disease examination in May 2010, this examination is inadequate for rating purposes because the examiner provided the nexus opinion without consideration of the Veteran's exposure to Agent Orange.  Moreover, it appears to the Board that one potentially critical determination to be made is whether the Veteran's current skin problems involve the groin area.  He has testified as such, but claims that the examination was cursory and did not include examination of the groin area.  The May 2010 examination report does not clearly show whether the groin area was examined.  Under the circumstances, further examination is necessary to fully assist the Veteran. 

At his April 2012 Board hearing, the Veteran testified that he initially sought VA treatment for his skin complaints in 1970 at the Charleston, South Carolina, VA Medical Center (VAMC).  The earliest VA treatment records available for review are from 1975.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain any available VA treatment records from the identified time period.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to locate and associate with the claims file any of the Veteran's medical records showing treatment at the Charleston VAMC from 1970 to 1975. 

2.  The RO/AMC should arrange for the Veteran to be examined by an appropriate medical doctor to determine the nature and likely etiology of his skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should clearly report what areas are involved with any skin disorder(s), to specifically include the groin area.  

Based on examination of the Veteran and review of the claims file, the examiner should respond to the following: 

(a)  Please identify (by medical diagnosis) the Veteran's current skin disabilities, if any; 

(b)  For each skin disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include the skin symptoms documented in-service and/or exposure to Agent Orange (which exposure is presumed). 

The examiner must explain the rationale for all opinions.

3.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


